United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-1276
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                          v.

                                    Delon Black

                                     Defendant - Appellant
                                   ____________

                     Appeal from United States District Court
                    for the Northern District of Iowa - Waterloo
                                  ____________

                            Submitted: January 11, 2021
                                Filed: March 30, 2021
                                  ____________

Before GRUENDER, BENTON, and STRAS, Circuit Judges.
                          ____________

GRUENDER, Circuit Judge.

       Delon Black pleaded guilty to one count of knowingly possessing with intent
to distribute at least fifty grams of a mixture or substance containing crack cocaine.
See 21 U.S.C. § 841(a)(1), (b)(1)(A). In March 2004, the district court 1 sentenced


      1
        The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
him to 262 months’ imprisonment and five years’ supervised release. In February
2019, Black moved to reduce his sentence pursuant to the First Step Act of 2018.
The district court denied his motion. We affirm.

       Under the First Step Act, a district court may reduce the sentence of prisoners
who received sentences for offenses whose penalties were modified by the Fair
Sentencing Act of 2010. United States v. Howard, 962 F.3d 1013, 1014 (8th Cir.
2020). Importantly, though, the First Step Act expressly disclaims any requirement
to reduce a sentence. First Step Act of 2018, Pub. L. No. 115-391, § 404(c), 132
Stat. 5194, 5222; United States v. Hoskins, 973 F.3d 918, 921 (8th Cir. 2020). The
district court’s analysis “proceeds in two steps,” first determining whether the
defendant is eligible for a reduction and then deciding whether to exercise its
discretion to grant such reduction. United States v. McDonald, 944 F.3d 769, 772
(8th Cir. 2019). Here, the district court concluded that Black was eligible for a
reduction but declined to exercise its discretion to reduce Black’s sentence. We
review this decision for an abuse of discretion. Howard, 962 F.3d at 1014.

       In declining to exercise its discretion, the district court explained that Black’s
“offense conduct [was] very serious”—his conviction involved possessing roughly
116 grams of cocaine base while in a car with an eleven-year-old child. The district
court also relied on Black’s extensive criminal history, which began with an armed
robbery when he was fifteen years old and included two domestic assaults, prior
possession of crack cocaine, and an assault on a peace officer. Further, the district
court noted that, while imprisoned, Black twice fought with other inmates, once as
recently as 2019. Noting Black’s propensity for violence, the district court
concluded that Black was “likely to recidivate when released” and still “pose[d] a
threat to the safety of the community.” Considering the district court’s careful
analysis and its broad discretion under the First Step Act, we find no abuse of
discretion in the district court’s decision to deny Black’s requested sentence
reduction.




                                          -2-
      Black’s contrary arguments are unpersuasive. He first claims that the district
court’s reasoning was too cursory “to facilitate meaningful appellate review.” See
United States v. Williams, 943 F.3d 841, 843 (8th Cir. 2019) (“[T]he sentencing
judge should set forth enough to satisfy the appellate court that she has considered
the parties’ arguments and has a reasoned basis for exercising her own legal
decisionmaking authority.” (internal quotation marks and brackets omitted)). Not
so. As discussed, the district court thoroughly considered Black’s circumstances.
And we have previously affirmed First Step Act denials involving less robust
explanations. See Howard, 962 F.3d at 1015 (holding that the court’s “plain
statement” that “this is not a case in which [it] would exercise its discretion”
“close[d] the matter”).

       Black next points out that, if calculated today, his advisory sentencing
guidelines range would be 188 to 235 months’ imprisonment. From there, he argues
that the district court’s refusal to reduce his 262-month sentence constitutes an
unlawful sentence increase. But denying a First Step Act sentence-reduction request
is not the same as imposing a new sentence. Indeed, we have repeatedly rejected
this premise by declining to impose sentencing procedures upon the First Step Act
process. See Williams, 943 F.3d at 843 (explaining differences between the First
Step Act and statutes governing initial sentences and holding district courts need not
hold hearings for the former); Hoskins, 973 F.3d at 921 (“[T]he First Step Act does
not mandate that district courts analyze the section 3553 factors . . . .”). Accordingly,
the district court did not impose an unlawful sentence increase; it merely declined to
exercise its discretion to grant a sentence reduction.

       Relatedly, citing United States v. Smith, 959 F.3d 701 (6th Cir. 2020), Black
claims that the district court’s denial constituted an upward variance and thus
required special justification that the district court failed to provide. True, in Smith,
the Sixth Circuit required the district court to provide a “significant justification” for
denying a First Step Act reduction when the sentence was substantially above the
updated sentencing guidelines range. Id. at 703-04. But see United States v.
Williams, 817 F. App’x 164, 167-68 (6th Cir. 2020) (stating that “Smith is not the


                                           -3-
Rosetta Stone of sentencing appeals” and distinguishing it factually). But whatever
the law may be in the Sixth Circuit, our approach is different. See United States v.
Johnson, 813 F. App’x 253, 254 (8th Cir. 2020) (Kelly, J., concurring) (observing a
difference between our jurisprudence and Smith). Indeed, just earlier this month we
rejected the “contention [that a] court imposed an ‘upward variance’ when it
declined to reduce a sentence above the top of [the] modified guidelines range under
the Fair Sentencing Act” as “misconstru[ing] the nature of a discretionary sentence
reduction under the First Step Act.” United States v. Barrow, No. 20-1649, 2021
WL 942930, at *1-2 (8th Cir. Mar. 12, 2021) (per curiam) (unpublished); see also
United States v. Harris, 960 F.3d 1103, 1106-07 (8th Cir. 2020) (affirming denial
even though the ongoing sentence was “almost ten years higher than [the] range . . .
under the current advisory guidelines”). Black’s upward-variance argument
accordingly fails.

       Black’s remaining arguments merely take issue with the way the district court
balanced the particular factors in his case. But “[a] district court has wide latitude
to weigh the [relevant] factors and assign some factors greater weight than others in
determining an appropriate sentence.” Harris, 960 F.3d at 1107; see also Hoskins,
973 F.3d at 922 (“The district court was the original sentencing court and thus was
uniquely positioned to consider the many factors necessary in exercising its ultimate
discretion.”). Black’s disagreement with the way the district court weighed the
factors in this case falls well short of demonstrating an abuse of discretion. See
Williams, 943 F.3d at 844 (affirming district court’s denial of a First Step Act motion
because it considered the parties’ “arguments and ha[d] a reasoned basis for its
decision”).

      We thus affirm the district court’s denial of Black’s First Step Act motion.
                      ______________________________




                                         -4-